ORDER

PER CURIAM.
Kevin Thompson appeals from the motion court’s judgment denying his Rule 29.151 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the findings and conclusions of the motion court are not clearly erroneous. Rule 29.15(k); Zink v. State, 278 S.W.3d 170, 175 (Mo.banc 2009). An extended opinion would have no prece-dential value. We have,' however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. Mo. R. Crim. P. 2014.